Citation Nr: 1712994	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  09-47 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for a right knee disability. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to January 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was previously before the Board in July 2014 and April 2016, at which times it was remanded for further development.  


FINDING OF FACT

Arthritis of the left and right knees was not manifested in service or within one year after the Veteran's separation from service; and no diagnosed left or right knee disability is shown to be related to his service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee condition have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA satisfied its duty to notify via an April 2008 letter that provided the Veteran with adequate notice prior to the initial rating decision in September 2008.  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues.  Pursuant to the Board's April 2016 remand, the RO sent the Veteran a letter in November 2016 asking him to submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for any pertinent treatment records, including records of treatment at a private provider.  The Veteran has not responded and has not indicated that any further records are outstanding.  In addition, VA has also obtained all current VA medical records for the Veteran. 

Pursuant to the April 2016 remand directives, the Veteran appeared at a VA examination in February 2017.  The VA examiner examined the Veteran, reviewed his claims file, and provided a sufficient opinion discussing the etiology of the Veteran's current bilateral knee disability.  The VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, the Board concludes that there was substantial compliance with the instructions in the Board's prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board concludes VA has met all other statutory and regulatory assistance provisions.  See 38 U.S.C.A. §§ 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.326; see also Scott v McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

B. Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.    § 3.303.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases including arthritis, a presumption of service connection arises if it is manifested to a degree of 10 percent within one year following discharge from service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

VA X-ray records show that the Veteran currently has arthritis in his bilateral knees.  Therefore, the first element of service connection, a current disability, is met. 

As to the second element of service connection, an in-service event, the Veteran noted on his March 2008 application for benefits that the in-service event occurred May 8, 1974.  However, the record does not contain reference to an event or injury happening in May 1974.  Furthermore, the Veteran's service personnel records do not reference any incidents during service and service treatment records are silent for any treatment or symptoms for his bilateral knees. 

On the January 1975 separation examination, the lower extremities were normal on clinical evaluation; on a contemporaneous report of medical history, the Veteran denied any history of bone, joint or other deformity or of "trick" or locked knee.  Additionally, while the Veteran stated in his application for benefits that an event occurred during service that caused his bilateral knee disability, his later statements contradict that assertion.  During the February 2017 VA examination, the Veteran reported that he was never seen for a knee condition while in the service.  The Veteran also stated that since the service he worked in construction but there have been no knee surgeries or injuries while in the military or in the years since.  The Veteran has not provided any statements regarding what he alleges happened to his knees in service.

The Board notes that the record presents some evidence that the Veteran experienced a left knee injury before service, as he reported at the February 2017 VA examination that he had surgery on his left knee around the age of 10.  However, the record does not contain the Veteran's entrance examination or any reference to complaints of knee problems prior to service.  Therefore, the Veteran is presumed to have been in sound condition upon entry to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (noting that absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service).  Further, as discussed above, the Board finds there was no in-service manifestation of a left knee disorder; therefore any further discussion of the presumption of soundness is unnecessary.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012) (presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).

Even if the Board were to assume that an in-service event occurred, a nexus between an in-service event and a current disability is also not present in this case.  

During visits to the VA clinic in December 1999 and April 2002, the Veteran complained of knee pain in both knees with occasional "pop and crack" and swelling.  December 2002 VA X-ray records reflect that the Veteran had mild to moderate osteoarthritis in the left knee and possible early arthritic changes in the right knee.  VA treatment records show consistent complaints of knee pain from 2002 to present day.  The Veteran stated in May 2005 that his bilateral knee pain started after his diagnosis of Bell 's palsy in the 1980s.  

On February 2017 VA examination, the VA examiner opined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by service.  The examiner provided an adequate rationale after an in-person examination and review of the Veteran's claims file, service treatment records, and post-service medical records.  The Veteran stated that he was never seen by a doctor in the military for his knees and has only been seen by the VA since leaving service.  He also stated that he has done manual labor for the last 30 years and that he had not had any surgery or injury to his knees.  The examiner reviewed the 2002 X-ray and noted tiny scars and small, metallic surgical-like clips near the left tibia.  The examiner opined that this likely meant that the patient had a cruciate ligament injury at one time, consistent with the Veteran's recollection that he had an injury or surgery to his left knee around the age of 10.  In addition, the VA examiner determined that the X-ray images of the Veteran's knees depicted the natural aging process and were consistent with a 50-year-old person.  The VA examiner concluded that the Veteran's bilateral knee disability did not have an onset in the military nor was it etiologically related to the Veteran's period of active service.  

The preponderance of the evidence is against finding that any current left or right knee disability is related to service.  The Veteran has reported that his pain did not start until after the 1980s diagnosis of Bell's palsy, which was approximately a decade after leaving service.  The Veteran also had a career in manual labor for 30 years after service, throughout which he also denied any injuries to his knees.  Further, the 2017 VA examiner noted that the Veteran was not seen for any knee conditions or injuries during his active service and the results of the 2002 X-ray showed normal aging and, in the left knee, residuals of the Veteran's childhood surgery.  As the examiner's opinion is based on review of the claims file, an in-person examination of the Veteran, and the Veteran's statements therefore, the examiner's opinion is granted great probative weight.  Further, there is no medical opinion of record to contradict the examiner's opinion.  The evidence is not in a state of equipoise and the Board finds no nexus between any diagnosis of a left or right knee disability and the Veteran's service.  

As stated above, the Board notes that arthritis is a presumptive condition under 38 C.F.R. § 3.309, and so service connection under such a theory was considered.  However, the earliest documented showing of arthritis was in December 2002, long after expiration of any potentially applicable presumptive period.  38 C.F.R. § 3.307.  The evidence also does not reflect that the Veteran experienced continuity of symptomatology of the disease since service, as he has reported he first experienced pain in his knees in the 1980s.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker, 708 F.3d 1331.

Regarding the Veteran's implied opinion that he has a bilateral knee disability due to his service, although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the probable etiology of a disorder such as arthritis falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran has not demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in these matters has no probative value.

Therefore, while there is a current bilateral knee disability there is no evidence of an in-service event or of the disability manifesting itself during service.  Additionally, there is no medical evidence that shows a nexus between the current disability and the Veteran's service.  Further, as stated above, presumptive service connection also does not apply here as the disability manifested long after the presumptive period ended.  Continuity of symptomatology of arthritis since service also has not been shown.

In summary, the Board finds that a preponderance of the evidence is against the claim of service connection for left and right knee disabilities.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


